UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. Annual Report For the Year Ended March 31, 2013 Osterweis Fund Osterweis Strategic Income Fund Osterweis Strategic Investment Fund Osterweis Institutional Equity Fund Disclosures Past performance is no guarantee of future results. This commentary contains the current opinions of the author as of the date above, which are subject to change at any time. This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product. Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Current and future portfolio holdings are subject to risk. Please refer to the Schedule of Investments for complete fund holdings. No part of this document may be reproduced in any form, or referred to in any other publication, without the express written permission of Osterweis Capital Management. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance. This index includes the reinvestment of dividends. The index does not incur expenses and is not available for investment. The Barclays U.S. Aggregate Bond Index (BC Agg) is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.The 60/40 blend is composed of 60% S&P 500 and 40% BC Agg and assumes monthly rebalancing. These indices reflect the reinvestment of dividends and/or interest income.These indices do not incur expenses and are not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow is a measure of financial performance calculated as operating cash flow minus capital expenditures. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. P/E Ratio is the valuation ratio of a company’s current share price compared to its per-share earnings. Correlation is a statistical measure of how two securities move in relation to each other. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of MSCI Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management. Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification. Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. This document must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. Table of Contents Letter from the Chief Investment Officer and the President 2 Manager Reviews, Fund Overviews and Schedules of Investments Osterweis Fund Portfolio Managers’ Review 5 Fund Overview 6 Schedule of Investments 7 Osterweis Strategic Income Fund Portfolio Managers’ Review 9 Fund Overview 10 Schedule of Investments 11 Osterweis Strategic Investment Fund Portfolio Managers’ Review 15 Fund Overview 17 Schedule of Investments 18 Osterweis Institutional Equity Fund Portfolio Managers’ Review 23 Fund Overview 24 Schedule of Investments 25 Financial Statements Statements of Assets and Liabilities 27 Statements of Operations 28 Statements of Changes in Net Assets Osterweis Fund 29 Osterweis Strategic Income Fund 30 Osterweis Strategic Investment Fund 31 Osterweis Institutional Equity Fund 32 Financial Highlights Osterweis Fund 33 Osterweis Strategic Income Fund 34 Osterweis Strategic Investment Fund 35 Osterweis Institutional Equity Fund 36 Notes to Financial Statements 37 Report of Independent Registered Public Accounting Firm 43 Expense Example 44 Trustees and Executive Officers 46 Additional Information 48 Privacy Notice 49 1 Letter from the Chief Investment Officer and the President April 30, 2013 Dear Investors, During the first quarter of 2013, the stock market, as measured by the S&P 500 Index, enjoyed a total return of 10.6%. First quarter U.S. gross domestic product growth appears to have been much stronger than expected, perhaps even topping 3%. Inflation remained tame at approximately 2% and corporate profits rose over 3%. The most recent economic data, however, point to slower growth and this could trigger a short term market correction. Europe continues to lurch from crisis to crisis in what looks more like a long-running reality TV show than an existential threat. In the U.S., Washington continues to air its own melodramatic reality show, but frankly the viewing audience is apparently bored with the incessant wrangling and has switched the channel. In fact, when Congress unleashed the much feared doomsday machine – Sequestration – the market yawned. Sequestration is a blunt, ham-fisted way of controlling federal spending and could pare about 1.0-1.5 % from Gross Domestic Product growth. Sequestration is not the end of the world if we are correct that the private sector growth has finally shifted into higher gear. Sequestration may now force Congress to take seriously the need for real entitlement and tax reform, heretofore the third rail of politics. In recent conversations with several politicians, we have the distinct impression that members of Congress are as tired of all the squabbling as the American people and are well aware of the low esteem in which they are held. The Republican Party is going through a period of mea culpa and self-examination more intense than anything we can remember. Perhaps our politicians, who have been acting like spoiled children, are finally growing up and realizing that all their constant bickering is a whole lot less productive than mature cooperation. Meanwhile, corporations have been behaving like grown-ups with mouths to feed and are going about the business of earning a living. As a result, the economy has continued to prosper despite all the dysfunction in Washington and across the pond. We continue to believe that there are powerful trends that will support and drive economic growth in coming quarters and years. Housing has clearly bottomed out. From a peak of 2 million starts per year in 2005, housing starts fell to a mere 554,000 in 2009, but have since rebounded to a rate of 917,000 in February 2013.1 It is not unreasonable to expect further gains over the next few years. So after having been a drag on overall economic growth following the 2008 crisis, homebuilding could once again prove to be an engine of growth. The banking sector, which was badly mauled by the housing collapse, has now largely cleaned up its collective balance sheet and has effectively de-leveraged to the point where it can start lending again. This is another former headwind turning into a tailwind. The consumer has also de-levered both involuntarily through mortgage foreclosures, but also through the rebound in home prices and in equity valuations, which create a positive wealth effect. While not all segments of the population are seeing their prospects improve, as employment levels rise, consumer spending should also expand, eventually leading to a virtuous cycle. Corporate balance sheets are in excellent shape. Companies with large amounts of debt have been able to refinance at significantly lower interest rates, thereby cutting their debt costs and freeing up cash flows for productive investment. Companies with low debt levels or no debt have amassed large cash balances. Some of this cash is being returned to shareholders in the form of higher dividends and share repurchases and some is being used for increased capital spending. Cash is also being deployed in increased merger and acquisition activity. All of these uses support economic growth either directly or indirectly. Manufacturing is returning to the U.S. There is a legitimate debate as to how fast and to what extent but the driver here is the rise in Chinese (and other developing nations) wages that has far outstripped the rise in U.S. wages. As a result, our wage cost disadvantage is narrowing. In addition, vast unconventional gas and oil reserves discovered in the U.S. and Canada have given us an enviable energy cost advantage. All of this has spurred a massive investment boom in energy 2 Letter from the Chief Investment Officer and the President infrastructure such as pipelines to move gas and oil from the well head to the point of consumption. Likewise, it has sparked a boom in new domestic petrochemical plants designed to take advantage of the new low cost fuel stocks. Finally, it is causing railroads to invest very aggressively to update and modernize in order to move more goods across the country. According to the Wall Street Journal, “North America’s major freight railroads are in the midst of a building boom unlike anything since the industry’s Gilded Age heyday in the 19th Century – this year pouring $14 billion into rail yards, refueling stations and additional track. With enhanced speed and efficiency, rail is fast becoming a dominant player in the nation’s commercial transport system and a vital cog in its economic recovery.”2 Lastly, as two economists at GE recently pointed out, we are now entering a third wave in innovation and change that could have profound implications for productivity and economic growth. The first wave was the Industrial Revolution that started about 1750. It involved the substitution of machines for human labor and led to the rise of large industrial enterprises able to gain significant economies of scale. The second wave was the Internet Revolution of the 1990’s that through knowledge and information was able to drive down costs across vast sectors of the economy. They are calling the third wave the Industrial Internet - the application of intelligent devices (e.g. sensors), intelligent systems, and intelligent decisioning to drive down costs in many key industrial and service sectors. Whether this is truly a third wave, or simply act II of the Internet Revolution, is not as important as the fact that it holds the promise of vastly more efficient production, distribution and services. The beauty of technology and innovation is that it unfolds independent of the business cycle and can have profound implications for how businesses operate, what industries grow and are displaced, and ultimately how fast the aggregate economy grows. The downside is that for a time we may have more structural unemployment as workers are displaced by automated innovation. Over time, new skills and the workers that have them will be employed to oversee these processes. Taken together all these and other factors should support growth in the U.S. economy. Perhaps the growth rate will not be as robust as in previous decades because of demographic shifts that we can discuss in subsequent outlooks, our large fiscal debt or potential shocks such as another euro crisis or Washington impasse. But even subdued growth is growth nonetheless. And just moderate growth complemented by relentless pursuit of efficiencies is sufficient to propel corporate profits at a rate far in excess of the broader economy. This can be seen over the past four years, during which the U.S. economy has expanded only 6.6% from the recession low in 2009 yet earnings of the companies in the S&P 500 have rebounded by approximately 68% or about ten times as quickly as the broader economy. As corporate profits continue to grow, equity prices should benefit. Many market observers have recently sounded the alarm that the major equity indices have finally recovered back to their prior highs. Too many of these market commentators tend to fixate on the expansion of the Federal Reserve’s balance sheet as the primary driver behind the stock market’s strength over the past four years. Often ignored is the astounding recovery in corporate profits as noted above. Not only have profits recovered smartly from the recession lows four years ago but profits jumped to new all-time highs in 2011 and continued to grow in 2012. If the consensus estimates hold for 2013, S&P 500 profits may be nearly 30% higher in 2013 as compared to the last time the S&P 500 peaked in 2007. To us, this means that stocks are not currently expensive by historical standards. While not dirt cheap either, equity valuations are reasonable. When looked at through the prism of a classic dividend discount model, stocks are quite cheap based on the current interest rates. Said another way, stocks seem to be looking beyond the current low level of interest rates and anticipating higher interest rates. Since higher interest rates are most likely to occur in response to better economic growth and lower unemployment or a pickup in inflation, they would be associated with growth in corporate profits. Therefore, within bounds, we do not think that higher interest rates will necessarily drive the stock market lower. Rather, they may well correlate with higher stock prices. 3 Letter from the Chief Investment Officer and the President As always, we thank you for your continued confidence in our management. Sincerely, John Osterweis Matt Berler 1Source: Bloomberg 2Source: Wall Street Journal, Boom Times on the Tracks: Rail Capacity, Spending Soar, March 27, 2013 Please see back of front cover for additional disclosures. 4 Osterweis Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2013, the Osterweis Fund (the “Fund”) generated a total return of 19.84%, outperforming its benchmark, the S&P 500 Index, which generated a total return of 13.96%. (Please see standardized performance in the table following this letter.) Market Review The S&P 500 delivered strong results in the first quarter of 2013, returning 10.61% and extending a rally that began in June of last year. Evidence seems to be emerging that the U.S. economy has entered the long awaited stage in which the private sector’s growth is now sufficiently strong to support a self-sustaining recovery, allowing the government to begin phasing out its extraordinary life support measures of the past five years. Portfolio Review The Fund significantly outperformed the benchmark during the fiscal year, which we believe was primarily driven by the market’s recognition of the strength of our companies. The outperformance was broad based. Within our equity holdings, we generated value in every single sector relative to the benchmark’s except for Industrials. The top three sectors that added to our relative returns were Health Care, Financials and Energy. These sectors also included the Fund’s top five contributors to performance: Valeant Pharmaceuticals, Bayer and Teleflex in Health Care, Nationstar Mortgage in Financials, and Magellan Midstream Partners in Energy. As for Industrials, the sole underperforming sector, Spirit Aerosystems accounted for most of the drag. Other major detractors from performance were all Information Technology stocks: Atmel, Rovi and Avnet. Lastly, our small position in cash and bonds at various times throughout the period also somewhat dampened the Fund’s relative returns. At the start of the fiscal year, the Fund’s equity exposure was 90%. Over the course of the year, we gradually increased allocation to equities. As of March 31, 2013, equity exposure was 95%. Outlook and Positioning If the U.S. economy has finally started a period of self-sustained growth, then the outlook could brighten meaningfully in coming years for the single largest source of financial instability: the yawning U.S. government fiscal deficit. For the first time in years, there could be room for optimism that the combination of spending restraint, higher taxes and rising tax revenue from an expanding economy could drive the deficit meaningfully lower in coming years. Additionally, if major macro level risks continue to subside, interest rates remain low, economic growth proves sustainable at the 2-3% per year rate and corporate profits stay robust, then the stock market and the Fund could continue to experience nice tailwinds in the quarters and years to come. Nonetheless, we continue to look for companies that we believe can deliver revenue, margin, earnings and cash flow growth even if the U.S. economy only grows modestly. We also want our companies to have strong balance sheets, exceptional managements and free cash flow that may either be reinvested or returned to shareholders. Mutual Fund investing involves risk. Principal loss is possible. The Osterweis Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. 5 Osterweis Fund | Fund Overview (Unaudited) Average Annual Total Return Periods Ended March 31, 2013 Since Inception 1 Yr. 5 Yr. 10 Yr. 15 Yr. (October 1, 1993) Osterweis Fund 19.84% 7.24% 9.99% 9.40% 11.07% S&P 500 Index Expense ratio as of 3/31/2013:1.03% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 3/31/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2003 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Magellan Midstream Partners L.P. Air Lease Corp. HealthSouth Corp. Enterprise Products Partners L.P. Alleghany Corp. Johnson & Johnson Teleflex, Inc. American Water Works Co., Inc. Crown Holdings, Inc. Total % Fund holdings are subject to change. Sector Allocation nHealth Care % nEnergy nConsumer Discretionary nFinancials nInformation Technology nIndustrials nUtilities nConsumer Staples nMaterials nCash* * Cash, cash equivalents and other assets less liabilities. 6 Osterweis Fund | Schedule of Investments at March 31, 2013 Shares Value Common Stocks: 85.8% Aerospace & Defense: 2.6% Boeing Co. $ Spirit AeroSystems Holdings, Inc.1 Beverages: 2.6% Diageo Plc – ADR Commercial Banks: 2.0% First Republic Bank Containers & Packaging: 5.6% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Consumer Services: 2.0% H&R Block, Inc. Food Products: 3.0% Unilever NV – ADR Gas Utilities: 3.0% Questar Corp. Health Care Equipment & Supplies: 6.2% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.5% HealthSouth Corp.1 Insurance: 4.9% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.7% Liberty Interactive Corp.1 Internet Software & Services: 3.1% Google, Inc.1 Media: 5.9% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.4% Marks & Spencer Group Plc – ADR Office Electronics: 1.6% Xerox Corp. Oil, Gas & Consumable Fuels: 7.8% Cosan Limited Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 11.7% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.6% Atmel Corp.1 Software: 4.4% Compuware Corp.1 Oracle Corporation Specialty Retail: 2.2% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 2.3% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 3.6% Air Lease Corp. Water Utilities: 3.1% American Water Works Co., Inc. Total Common Stocks (Cost $527,980,748) The accompanying notes are an integral part of these financial statements. 7 Osterweis Fund | Schedule of Investments at March 31, 2013 Shares Value Partnerships & Trusts: 7.1% Oil, Gas & Consumable Fuels: 7.1% Enterprise Products Partners L.P. $ Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $18,637,862) Real Estate Investment Trusts: 2.2% Newcastle Investment Corp. Total Real Estate Investment Trusts (Cost $17,860,237) Short-Term Investments: 5.0% Federated U.S. Treasury Cash Reserve, 0.0%2 Total Short-Term Investments (Cost $46,961,192) Total Investment in Securities: 100.1% (Cost $611,440,039) Liabilities in Excess of Other Assets: (0.1)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1Non-income producing security. 2Annualized seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 8 Strategic Income Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2013, the Osterweis Strategic Income Fund (the “Fund”) generated a total return of 8.34%, outperforming its benchmark, the Barclays U.S. Aggregate Bond Index, which generated a total return of 3.77% over the same period. (Please see standardized performance in the table following this letter.) Market Review It appears that the Federal Reserve has successfully increased demand for risk assets and created some exuberance in the markets with its highly accommodative monetary policy. High yield bonds performed well during the fiscal year period as investors sought yield in a low rate environment. Portfolio Review The Fund provided solid absolute and relative returns over the fiscal year, largely due to its investments in high yield bonds. The Fund’s high yield securities, which are mostly shorter-term, performed strongly. Given their significant weight in the Fund, this sector added notably to both absolute and relative results. At the beginning of the fiscal year, the Fund held approximately 68% in high yield securities; at the end of the period, it held 77%. The benchmark, an investment grade index, does not contain any high yield bonds. The yield curve declined slightly during the fiscal year, with longer-term yields declining slightly more than shorter-term yields. Therefore, the Fund’s shorter duration positioning relative to the benchmark was a small detractor from relative performance. Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, resulting in a drag on the Fund’s relative performance. Outlook and Positioning While we see some short-term risks to economic growth in terms of dealing with U.S. fiscal issues and how the Fed unwinds its stimulus, longer term we believe the economy should be able to maintain some measure of self-sustaining growth. Given our short-term cautious, but long-term positive outlook for the markets, we continue to favor shorter-term non-investment grade bonds for their potential to provide relatively attractive yields without taking on what we believe is a lot of duration risk. We are avoiding investment grade securities as we feel the rewards are not presently commensurate with the risks. We are also keeping some cash on hand for potential buying opportunities and we may opportunistically add convertible bonds to the mix. On a personal note, in late June, Carl Kaufman (our lead fixed income portfolio manager), will be having a long overdue surgical procedure to correct a sinus condition. As this will also involve his jaw, he is told that he will have difficulty speaking normally for some time. While he may appear to be “silent” for a period of time, rest assured that he and Simon Lee will continue to manage the Fund as they always have. Mutual Fund investing involves risk. Principal loss is possible. The Osterweis Strategic Income Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. The Fund may invest in foreign and emerging market securities, which will involve greater volatility and political, economic and currency risks and differences in accounting methods. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 9 Strategic Income Fund | Fund Overview (Unaudited) Average Annual Total Return Periods Ended March 31, 2013 Since Inception 1 Yr. 3 Yr. 5 Yr. 10 Yr. (August 30, 2002) Osterweis Strategic Income Fund 8.34% 7.60% 8.45% 7.89% 8.12% Barclays U.S. Aggregate Bond Index Expense ratio as of 3/31/2013:0.91% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Ten Years Ending 3/31/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2003 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Debt Holdings MDC Partners, Inc., 11.00% % Alere Inc., 9.00% Stone Energy Corp., 8.625% Swift Services Holdings, Inc., 10.00% Horsehead Holding Corp., 10.50% Packaging Dynamics Corp., 8.75% Lions Gate Entertainment Corp., 10.25% Helix Energy Solutions Group, Inc., 9.50% Intelsat Luxembourg SA, 11.50% West Corp., 11.00% Total % Fund holdings are subject to change. Sector Allocation nCorporate Bonds % nBonds Maturing within One Year nConvertible Bonds nVariable Rate Bonds nCash* * Cash, cash equivalents and other assets less liabilities. 10 Strategic Income Fund | Schedule of Investments at March 31, 2013 Principal Amount Value Bonds: 85.8% Corporate Bonds: 78.5% Aerospace & Defense: 3.2% AAR Corp. $ 7.250%, 01/15/2022 $ ADS Tactical, Inc. 11.000%, 04/01/20181 Intelsat Luxembourg SA 11.500%, 02/04/2017 7.750%, 06/01/20211 Air Freight & Logistics: 0.6% Era Group, Inc. 7.750%, 12/15/20221 Auto Components: 0.7% Stoneridge, Inc. 9.500%, 10/15/20171 Beverages: 0.3% Cott Beverages, Inc. 8.375%, 11/15/2017 Building Products: 0.3% Cleaver-Brooks, Inc. 8.750%, 12/15/20191 Capital Markets: 2.7% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 1.6% Intertape Polymer Group 8.500%, 08/01/2014 Trinseo Materials Operating SCA 8.750%, 02/01/20191 Commercial Services & Supplies: 3.1% American Reprographics Co. 10.500%, 12/15/2016 Deluxe Corp. 6.000%, 11/15/20201 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.600%, 08/15/2016 8.250%, 03/15/2019 7.875%, 03/15/2021 Construction & Engineering: 0.3% RSC Holdings, Inc. 10.250%, 11/15/2019 Construction Materials: 1.1% Associated Asphalt Partners LLC 8.500%, 02/15/20181 Rain CII Carbon LLC 8.000%, 12/01/20181 Consumer Finance: 0.4% SLM Corp. 5.000%, 10/01/2013 Containers & Packaging: 3.2% Longview Fibre Co. 8.000%, 06/01/20161 Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Consumer Services: 0.6% Coinstar, Inc. 6.000%, 03/15/20191 Diversified Financial Services: 3.7% AerCap Holdings N.V. 6.375%, 05/30/2017 Air Lease Corp. 4.500%, 01/15/2016 5.625%, 04/01/2017 International Lease Finance Corp. 6.625%, 11/15/2013 4.875%, 04/01/2015 Milestone Aviation Group Ltd. 8.625%, 12/15/20171 Diversified Telecommunication Services: 2.0% West Corp. 11.000%, 10/15/2016 8.625%, 10/01/2018 The accompanying notes are an integral part of these financial statements. 11 Strategic Income Fund | Schedule of Investments at March 31, 2013 Principal Amount Value Electrical Equipment: 1.4% Advanced Lighting Technologies, Inc. $ 10.500%, 06/01/20191 $ Coleman Cable, Inc. 9.000%, 02/15/2018 Energy Equipment & Services: 5.8% CCS-Inc. 11.000%, 11/15/20151 Exterran Partners, L.P. 6.000%, 04/01/20211 Heckmann Corp. 9.875%, 04/15/2018 9.875%, 04/15/20181 Helix Energy Solutions Group, Inc. 9.500%, 01/15/20161 Tervita Corp. 8.000%, 11/15/20181 Food & Staples Retailing: 2.5% Spartan Stores, Inc. 6.625%, 12/15/20161,3 Tops Holdings Corp. 8.875%, 12/15/20171 Food Products: 1.8% Dole Food Co., Inc. 13.875%, 03/15/2014 Hawk Acquisition Sub, Inc. 4.250%, 10/15/20201 Shearer’s Foods, Inc. 9.000%, 11/01/20191 Wells Enterprises, Inc. 6.750%, 02/01/20201 Health Care Equipment & Supplies: 2.8% Alere, Inc. 9.000%, 05/15/2016 Angiotech Pharmaceuticals, Inc. 5.000%, 12/01/20132 Health Care Providers & Services: 1.3% HCA, Inc. 6.750%, 07/15/2013 VWR Funding, Inc. 7.250%, 09/15/20171 Hotels, Restaurants & Leisure: 3.5% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 MGM Resorts International 6.750%, 04/01/2013 Ruby Tuesday, Inc. 7.625%, 05/15/20201 Household Durables: 1.2% Blyth, Inc. 5.500%, 11/01/2013 Ethan Allen Interiors, Inc. 5.375%, 10/01/2015 Household Products: 1.0% Sun Products Corp. 7.750%, 03/15/20211 IT Services: 0.7% Unisys Corp. 6.250%, 08/15/2017 Leisure Equipment & Products: 0.8% Smith & Wesson Holding Corp. 9.500%, 01/14/20161 Media: 7.4% Lions Gate Entertainment Corp. 10.250%, 11/01/20161 10.250%, 11/01/2016 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/20161 6.750%, 04/01/20201 Regal Entertainment Group 9.125%, 08/15/2018 The accompanying notes are an integral part of these financial statements. 12 Strategic Income Fund | Schedule of Investments at March 31, 2013 Principal Amount Value Media: 7.4% (Continued) Scholastic Corp. $ 5.000%, 04/15/2013 $ Metals & Mining: 4.5% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur d’Alene Mines Corp. 7.875%, 02/01/20211 Edgen Murray Corp. 8.750%, 11/01/20201 Horsehead Holding Corp. 10.500%, 06/01/20171 Standard Steel, LLC 12.000%, 05/01/20151 Oil, Gas & Consumable Fuels: 9.6% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Arch Coal, Inc. 8.750%, 08/01/2016 Armstrong Energy, Inc. 11.750%, 12/15/20191 Bill Barrett Corp. 9.875%, 07/15/2016 Calumet Specialty Products Partners, L.P. 9.625%, 08/01/20201 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/2015 Resolute Energy Corp. 8.500%, 05/01/20201 Stone Energy Corp. 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Western Refining, Inc. 11.250%, 06/15/20171 6.250%, 04/01/20211 Paper & Forest Products: 0.6% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trust: 0.1% Ryman Hospitality Properties, Inc. 5.000%, 04/15/20211 Road & Rail: 2.7% Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 2.3% Global A&T Electronics Ltd. 10.000%, 02/01/20191 Spansion, Inc. 7.875%, 11/15/2017 Specialty Retail: 0.8% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Thrifts & Mortgage Finance: 1.0% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/20191 Tobacco: 1.4% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.4% Aviation Capital Group Corp. 4.625%, 01/31/20181 Wireless Telecommunication Services: 1.1% MetroPCS Wireless, Inc. 6.250%, 04/01/20211 NII Capital Corp. 10.000%, 08/15/2016 8.875%, 12/15/2019 Total Corporate Bonds (Cost $2,477,116,740) The accompanying notes are an integral part of these financial statements. 13 Strategic Income Fund | Schedule of Investments at March 31, 2013 Principal Amount Value CONVERTIBLE BONDS: 7.3% Aerospace & Defense: 1.5% AAR Corp. $ 1.625%, 03/01/2014 $ 1.750%, 02/01/20151,3 Air Freight & Logistics: 0.6% XPO Logistics, Inc. 4.500%, 10/01/2017 Building Products: 0.1% Griffon Corp. 4.000%, 01/15/20171 Diversified Financial Services: 0.3% Air Lease Corp. 3.875%, 12/01/20181 Health Care Equipment & Supplies: 0.8% Teleflex, Inc. 3.875%, 08/01/2017 Hotels, Restaurants & Leisure: 0.2% MGM Resorts International 4.250%, 04/15/2015 Household Durables: 0.2% KB Home 1.375%, 02/01/2019 Industrial Conglomerates: 1.1% Icahn Enterprises L.P. 4.000%, 08/15/20132 Internet Software & Services: 0.4% Blucora, Inc. 4.250%, 04/01/20191 Machinery: 0.6% Navistar International Corp. 3.000%, 10/15/2014 Metals & Mining: 0.0% Horsehead Holding Corp. 3.800%, 07/01/2017 Oil, Gas & Consumable Fuels: 0.2% Bill Barrett Corp. 5.000%, 03/15/2028 Tobacco: 1.3% Alliance One International, Inc. 5.500%, 07/15/2014 Vector Group Ltd. 11.149%, 01/15/20192 Total Convertible Bonds (Cost $216,892,455) Total Bonds (Cost $2,694,009,195) Shares Short-Term Investments: 13.4% Federated U.S. Treasury Cash Reserve, 0.0%4 Total Short-Term Investments (Cost $436,191,560) Total Investments in Securities: 99.2% (Cost $3,130,200,755) Other Assets in Excess of Liabilities: 0.8% Total Net Assets: 100.0% $ 1 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2013 the value of these securities amounted to $1,197,727,308 or 36.8% of net assets. 2 Variable rate security; rate shown is the rate in effect on March 31, 2013. 3 Security is fair valued under supervision of the Board of Trustees.See Note 2 for further details. 4 Annualized seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 14 Strategic Investment Fund | Portfolio Managers’ Review Performance Summary For the fiscal year ending March 31, 2013, the Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 17.65%, outperforming the 9.95% return of its custom blended benchmark of 60% S&P 500 Index and 40% Barclays U.S. Aggregate Bond Index (“BC Agg”). (Please see standardized performance in the table following this letter.) Market Review The S&P 500 delivered strong results in the first quarter of 2013, returning 10.61% and extending a rally that began in June of last year. Throughout the fiscal year period, high yield bonds continued to perform well as investors sought yield in a low rate environment. Evidence seems to be emerging that the U.S. economy has entered the long awaited stage in which the private sector’s growth is now sufficiently strong to support a self-sustaining recovery, allowing the government to begin phasing out its extraordinary life support measures of the past five years.Although we do not expect the stimulus to be removed soon, we do not expect it to continue forever. Portfolio Review At the beginning of the fiscal year (April 1, 2012), the Fund’s equity exposure was 52%. Over the course of the fiscal year, our allocation remained relatively consistent. At the end of the fiscal year, equity exposure stood at 56%. Both our equity and fixed income holdings contributed to the Fund’s outperformance relative to its blended benchmark. Short-term opportunities in the high yield new issue market, which may not be sustainable, also contributed to the Fund’s returns. Portfolio turnover for the fiscal year was high, given the activity in the new issue market and the short-term profile of our fixed income holdings. Equities The Fund’s equity segment significantly outperformed the S&P 500 during the fiscal year, which we believe was primarily driven by the market’s recognition of the strength of our companies. The equity outperformance was broad based; we generated value in every single sector relative to the benchmark’s except for Industrials. The top three sectors that added to our relative returns were Health Care, Financials and Information Technology. The Fund’s top five contributors to performance included Valeant Pharmaceuticals and Teleflex in Health Care, Nationstar Mortgage in Financials, Magellan Midstream Partners in Energy and Cinemark Holdings in Consumer Discretionary. Industrials was the only underperforming sector. Spirit Aerosystems accounted for most of the underperformance in Industrials. The other major detractors from performance were Rovi and Atmel. Fixed Income The Fund’s fixed income portfolio provided solid absolute and relative returns over the fiscal year, largely due to its investments in high yield bonds. The Fund’s high yield securities, which are mostly shorter-term, performed strongly. Given their significant weight, this sector added notably to both absolute and relative results. (The BC Agg, an investment grade index, does not contain any high yield bonds.) As mentioned above, short-term trading in high yield, the result of an active high yield market, was also a contributor to performance. The yield curve declined slightly during the fiscal year, with longer-term yields declining slightly more than shorter-term yields. Therefore, the fixed income portfolio’s shorter duration positioning relative to the BC Agg was a small detractor from relative performance. Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than longer term bonds, resulting in a drag on the fixed income portfolio’s relative performance. Outlook and Positioning If the U.S. economy has finally started a period of self-sustained growth, then the outlook could brighten meaningfully in coming years for the single largest source of financial instability: the yawning U.S. government fiscal deficit. For the first time in years, there could be room for optimism that the combination of spending restraint, higher taxes and rising tax revenue from an expanding economy could drive the deficit meaningfully lower in coming years. 15 Strategic Investment Fund | Portfolio Managers’ Review Additionally, if major macro level risks continue to subside, interest rates remain low, economic growth proves sustainable at the 2-3% per year rate and corporate profits stay robust, then the stock market and the Fund could continue to experience nice tailwinds in the quarters and years to come. On the equity side we continue to look for companies that we believe can deliver revenue, margin, earnings and cash flow growth even if the U.S. economy only grows modestly. We also want our companies to have strong balance sheets, exceptional managements and free cash flow that may either be reinvested or returned to shareholders. For fixed income, we continue to favor shorter-term non-investment grade bonds for their potential to provide relatively attractive yields without taking on what we believe is a lot of duration risk. We are avoiding investment grade securities as we feel the rewards are not presently commensurate with the risks. We are also keeping some cash on hand for potential buying opportunities and we may opportunistically add convertible bonds to the mix. On a personal note, in late June, Carl Kaufman (our lead fixed income portfolio manager), will be having a long overdue surgical procedure to correct a sinus condition. As this will also involve his jaw, he is told that he will have difficulty speaking normally for some time. While he may appear to be “silent” for a period of time, rest assured that he and Simon Lee will continue to oversee the fixed income portion of the Fund as they always have. Mutual Fund investing involves risk. Principal loss is possible. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies, which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. The Fund may invest in debt securities that are un-rated or rated below investment grade. Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Higher turnover rates may result in increased transaction costs, which could impact performance. 16 Strategic Investment Fund | Fund Overview (Unaudited) Average Annual Total Return Periods Ended March 31, 2013 Since Inception 1 Yr. (August 31, 2010) Osterweis Strategic Investment Fund 17.65% 15.00% 60% S&P 500 Index/40% Barclays U.S. Aggregate Bond Index Expense ratio as of 3/31/2013:1.34% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced.The Fund imposes a 2.00% redemption fee on shares redeemed within 30 days.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Growth of $10K (Inception to 3/31/2013) This chart illustrates the performance of a hypothetical $10,000 investment made on August 31, 2010 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Air Lease Corp. Boeing Co. Questar Corp. HealthSouth Corp. Owens-Illinois Inc. Johnson & Johnson Liberty Interactive Corp. Hologic, Inc. Alleghany Corp. Total % Top Ten Debt Holdings MDC Partners, Inc., 11.00% % Vector Group Ltd., 11.15% Packaging Dynamics Corp., 8.75% Swift Services Holdings, Inc., 10.00% Lions Gate Entertainment Corp., 10.25% Stone Energy Corp., 8.625% Global A&T Electronics Ltd., 10.00% Alon Refining Krotz Springs, Inc., 13.50% Standard Steel, LLC, 12.00% Intelsat Luxembourg SA, 11.50% Total % Fund holdings are subject to change. Sector Allocation nCorporate Bonds % nHealth Care nConsumer Discretionary nInformation Technology nEnergy nFinancials nIndustrials nMaterials nUtilities nBonds Maturing within One Year nConsumer Staples nConvertible Bonds nVariable Rate Bonds nCash* * Cash, cash equivalents and other assets less liabilities. 17 Strategic Investment Fund | Schedule of Investments at March 31, 2013 Shares Value Common Stocks: 51.4% Aerospace & Defense: 3.1% Boeing Co. $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.0% Diageo Plc – ADR Commercial Banks: 1.0% First Republic Bank Containers & Packaging: 3.6% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Consumer Services: 1.1% H&R Block, Inc. Food Products: 1.0% Unilever NV – ADR Gas Utilities: 2.0% Questar Corp. Health Care Equipment & Supplies: 3.7% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 2.0% HealthSouth Corp.1 Insurance: 2.4% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 1.9% Liberty Interactive Corp.1 Internet Software & Services: 1.7% Google, Inc.1 Media: 3.4% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 0.7% Marks & Spencer Group Plc – ADR Office Electronics: 1.4% Xerox Corp. Oil, Gas & Consumable Fuels: 4.3% Cosan Limited Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 7.2% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.0% Atmel Corp.1 Software: 3.1% Compuware Corp.1 Oracle Corporation Specialty Retail: 1.6% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 0.7% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 2.1% Air Lease Corp. Water Utilities: 1.4% American Water Works Co., Inc. Total Common Stocks (Cost $78,571,950) Partnerships & Trusts: 2.8% Oil, Gas & Consumable Fuels: 2.8% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $3,705,533) The accompanying notes are an integral part of these financial statements. 18 Strategic Investment Fund | Schedule of Investments at March 31, 2013 Shares Value Real Estate Investment Trusts: 1.2% Newcastle Investment Corp. $ Total Real Estate Investment Trusts (Cost $1,848,156) Principal Amount Bonds: 34.4% Corporate Bonds: 31.0% Aerospace & Defense: 1.1% ADS Tactical, Inc. $ 11.000%, 04/01/20182 Intelsat Luxembourg SA 11.500%, 02/04/2017 7.750%, 06/01/20212 Air Freight & Logistics: 0.3% Era Group, Inc. 7.750%, 12/15/20222 Auto Components: 0.3% Stoneridge, Inc. 9.500%, 10/15/20172 Building Products: 0.3% Cleaver-Brooks, Inc. 8.750%, 12/15/20192 Capital Markets: 0.6% E*Trade Financial Corp. 6.000%, 11/15/2017 6.375%, 11/15/2019 Oppenheimer Holdings, Inc. 8.750%, 04/15/2018 Chemicals: 0.6% Intertape Polymer Group 8.500%, 08/01/2014 Trinseo Materials Operating SCA 8.750%, 02/01/20192 Commercial Services & Supplies: 1.4% Deluxe Corp. 6.000%, 11/15/20202 Interface, Inc. 11.375%, 11/01/2013 R.R. Donnelley & Sons Co. 8.250%, 03/15/2019 7.875%, 03/15/2021 Construction Materials: 1.1% Associated Asphalt Partners LLC 8.500%, 02/15/20182 Rain CII Carbon LLC 8.000%, 12/01/20182 Containers & Packaging: 1.3% Longview Fibre Co. 8.000%, 06/01/20162 Packaging Dynamics Corp. 8.750%, 02/01/20162 Diversified Consumer Services: 0.6% Coinstar, Inc. 6.000%, 03/15/20192 Diversified Financial Services: 1.1% Air Lease Corp. 4.500%, 01/15/2016 International Lease Finance Corp. 6.625%, 11/15/2013 Milestone Aviation Group Ltd. 8.625%, 12/15/20172 Diversified Telecommunication Services: 0.9% West Corp. 11.000%, 10/15/2016 8.625%, 10/01/2018 Electrical Equipment: 0.2% Advanced Lighting Technologies, Inc. 10.500%, 06/01/20192 Energy Equipment & Services: 2.3% CCS-Inc. 11.000%, 11/15/20152 Exterran Partners, L.P. 6.000%, 04/01/20212 The accompanying notes are an integral part of these financial statements. 19 Strategic Investment Fund | Schedule of Investments at March 31, 2013 Principal Amount Value Energy Equipment & Services: 2.3% (Continued) Heckmann Corp. $ 9.875%, 04/15/2018 $ Helix Energy Solutions Group, Inc. 9.500%, 01/15/20162 Food & Staples Retailing: 0.5% Albertsons, Inc. 7.250%, 05/01/2013 Tops Holdings Corp. 8.875%, 12/15/20172 Food Products: 1.3% Dole Food Co., Inc. 13.875%, 03/15/2014 Hawk Acquisition Sub, Inc. 4.250%, 10/15/20202 Shearer’s Foods, Inc. 9.000%, 11/01/20192 Wells Enterprises, Inc. 6.750%, 02/01/20202 Health Care Equipment & Supplies: 0.6% Alere, Inc. 9.000%, 05/15/2016 Angiotech Pharmaceuticals, Inc. 5.000%, 12/01/20133 Health Care Providers & Services: 0.3% VWR Funding, Inc. 7.250%, 09/15/20172 Hotels, Restaurants & Leisure: 1.3% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Restaurant Group, Inc. 11.250%, 05/15/2018 Fiesta Restaurant Group, Inc. 8.875%, 08/15/2016 Ruby Tuesday, Inc. 7.625%, 05/15/20202 Household Durables: 1.1% Blyth, Inc. 5.500%, 11/01/2013 Ethan Allen Interiors, Inc. 5.375%, 10/01/2015 Household Products: 0.6% Sun Products Corp. 7.750%, 03/15/20212 Leisure Equipment & Products: 0.1% Smith & Wesson Holding Corp. 9.500%, 01/14/20162 Media: 2.3% Lions Gate Entertainment Corp. 10.250%, 11/01/20162 10.250%, 11/01/2016 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/20162 6.750%, 04/01/20202 Scholastic Corp. 5.000%, 04/15/2013 Metals & Mining: 2.3% A.M. Castle & Co. 12.750%, 12/15/2016 Coeur d’Alene Mines Corp. 7.875%, 02/01/20212 Edgen Murray Corp. 8.750%, 11/01/20202 Horsehead Holding Corp. 10.500%, 06/01/20172 Standard Steel, LLC 12.000%, 05/01/20152 Oil, Gas & Consumable Fuels: 3.4% Alon Refining Krotz Springs, Inc. 13.500%, 10/15/2014 Bill Barrett Corp. 9.875%, 07/15/2016 Calumet Specialty Products Partners, L.P. 9.625%, 08/01/20202 The accompanying notes are an integral part of these financial statements. 20 Strategic Investment Fund | Schedule of Investments at March 31, 2013 Principal Amount Value Oil, Gas & Consumable Fuels: 3.4% (Continued) Raam Global Energy Co. $ 12.500%, 10/01/2015 $ Resolute Energy Corp. 8.500%, 05/01/20202 Stone Energy Corp. 8.625%, 02/01/2017 Vanguard Natural Resources, LLC 7.875%, 04/01/2020 Western Refining, Inc. 6.250%, 04/01/20212 Paper & Forest Products: 0.1% Neenah Paper, Inc. 7.375%, 11/15/2014 Real Estate Investment Trust: 0.3% Ryman Hospitality Properties, Inc. 5.000%, 04/15/20212 Road & Rail: 0.9% Kansas City Southern De Mexico 12.500%, 04/01/2016 Swift Services Holdings, Inc. 10.000%, 11/15/2018 Semiconductors & Semiconductor Equipment: 1.3% Global A&T Electronics Ltd. 10.000%, 02/01/20192 Spansion, Inc. 7.875%, 11/15/2017 Specialty Retail: 0.2% Brown Shoe Co., Inc. 7.125%, 05/15/2019 Thrifts & Mortgage Finance: 0.6% Nationstar Mortgage Holdings, Inc. 10.875%, 04/01/2015 9.625%, 05/01/20192 Tobacco: 0.6% Alliance One International, Inc. 10.000%, 07/15/2016 Trading Companies & Distributors: 0.5% Aviation Capital Group Corp. 4.625%, 01/31/20182 Wireless Telecommunication Services: 0.6% MetroPCS Wireless, Inc. 6.250%, 04/01/20212 Total Corporate Bonds (Cost $53,170,989) Convertible Bonds: 3.4% Aerospace & Defense: 0.5% AAR Corp. 1.625%, 03/01/2014 Air Freight & Logistics: 0.3% XPO Logistics, Inc. 4.500%, 10/01/2017 Building Products: 0.2% Griffon Corp. 4.000%, 01/15/20172 Hotels, Restaurants & Leisure: 0.2% MGM Resorts International 4.250%, 04/15/2015 Household Durables: 0.6% KB Home 1.375%, 02/01/2019 Industrial Conglomerates: 0.1% Icahn Enterprises L.P. 4.000%, 08/15/20133 Internet Software & Services: 0.6% Blucora, Inc. 4.250%, 04/01/20192 Machinery: 0.2% Navistar International Corp. 3.000%, 10/15/2014 Tobacco: 0.7% Vector Group Ltd. 11.149%, 01/15/20193 Total Convertible Bonds (Cost $5,476,488) Total Bonds (Cost $58,647,477) The accompanying notes are an integral part of these financial statements. 21 Strategic Investment Fund | Schedule of Investments at March 31, 2013 Shares Value Short-Term Investments: 10.5% Federated U.S. Treasury Cash Reserve, 0.0%4 $ Total Short-Term Investments (Cost $18,507,994) Total Investment in Securities: 100.3% (Cost $161,281,110) Liabilities in Excess of Other Assets: (0.3)% ) Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1 Non-income producing security. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2013 the value of these securities amounted to $32,676,330 or 18.5% of net assets. 3 Variable rate security; rate shown is the rate in effect on March 31, 2013. 4 Annualized seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 22 Institutional Equity Fund | Portfolio Managers’ Review Performance Summary For the period of July 31, 2012 to March 31, 2013, the Osterweis Institutional Equity Fund (the “Fund”) generated a total return of 18.55%, outperforming its benchmark, the S&P 500 Index, which generated a total return of 15.58% over the same period. Market Review The S&P 500 delivered strong results in the first quarter of 2013, extending a rally that began in June of last year. Evidence seems to be emerging that the U.S. economy has entered the long awaited stage in which the private sector’s growth is now sufficiently strong to support a self-sustaining recovery, allowing the government to begin phasing out its extraordinary life support measures of the past five years. Portfolio Review The Fund significantly outperformed the benchmark since its inception July 31, 2012, which we believe was primarily driven by the market’s recognition of the strength of our companies. The outperformance was broad based; our stock selection generated value in every single sector relative to the benchmark except for Industrials. The top three sectors that added to our relative returns were Information Technology, Health Care and Consumer Staples. The Fund’s top five contributors to performance were Valeant Pharmaceuticals and Teleflex in Health Care, Air Lease in Industrials, Magellan Midstream Partners in Energy and Cinemark Holdings in Consumer Discretionary. The only two holdings with a negative return and contribution to performance for the period were Industrials stock Spirit Aerosystems and Energy concern Occidental Petroleum. Outlook and Positioning If the U.S. economy has finally started a period of self-sustained growth, then the outlook could brighten meaningfully in the coming years for the single largest source of financial instability: the yawning U.S. government fiscal deficit. For the first time in years, there could be room for optimism that the combination of spending restraint, higher taxes and rising tax revenue from an expanding economy could drive the deficit meaningfully lower in coming years. Additionally, if major macro level risks continue to subside, interest rates remain low, economic growth proves sustainable at the 2-3% per year rate and corporate profits stay robust, then the stock market and the Fund could continue to experience nice tailwinds in the quarters and years to come. Nonetheless, we continue to look for companies that we believe can deliver revenue, margin, earnings and cash flow growth even if the U.S. economy only grows modestly. We also want our companies to have strong balance sheets, exceptional managements and free cash flow that may either be reinvested or returned to shareholders. Mutual Fund investing involves risk. Principal loss is possible. The Osterweis Institutional Equity Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign and emerging market securities, which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund may invest in Master Limited Partnerships, which involve risk related to energy prices and demand. From time to time, the Fund may have concentrated positions in one or more sectors subjecting the Fund to sector emphasis risk. 23 Institutional Equity Fund | Fund Overview (Unaudited) Cumulative Total Return Period Ended March 31, 2013 Since Inception (July 31, 2012) Osterweis Institutional Equity Fund 18.55% S&P 500 Index Expense ratio as of 3/31/2013:1.00% The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced.Performance data does not reflect the imposition of the redemption fee and if it had, performance would have been lower. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made based solely on returns. Growth of $100K (Inception to 3/31/2013) This chart illustrates the performance of a hypothetical $100,000 investment made on July 31, 2012 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held fewer than 30 days. Top Ten Equity Holdings Valeant Pharmaceuticals International, Inc. % Magellan Midstream Partners L.P. Johnson & Johnson Alleghany Corp. Air Lease Corp. American Water Works Co., Inc. HealthSouth Corp. Cinemark Holdings, Inc. Viacom, Inc. Teleflex, Inc. Total % Fund holdings are subject to change. Sector Allocation nHealth Care % nConsumer Discretionary nEnergy nInformation Technology nFinancials nIndustrials nUtilities nConsumer Staples nMaterials nCash* * Cash, cash equivalents and other assets less liabilities. 24 Institutional Equity Fund | Schedule of Investments at March 31, 2013 Shares Value Common Stocks: 89.1% Aerospace & Defense: 4.0% Boeing Co. $ Spirit AeroSystems Holdings, Inc.1 Beverages: 2.9% Diageo Plc – ADR Commercial Banks: 2.0% First Republic Bank Containers & Packaging: 5.5% Crown Holdings, Inc.1 Owens-Illinois, Inc.1 Diversified Consumer Services: 1.9% H&R Block, Inc. Food Products: 3.1% Unilever NV – ADR Gas Utilities: 3.0% Questar Corp. Health Care Equipment & Supplies: 6.0% Hologic, Inc.1 Teleflex, Inc. Health Care Providers & Services: 3.2% HealthSouth Corp.1 Insurance: 5.2% Alleghany Corp.1 Symetra Financial Corp. Internet & Catalog Retail: 2.8% Liberty Interactive Corp.1 Internet Software & Services: 3.0% Google, Inc.1 Media: 6.3% Cinemark Holdings, Inc. Viacom, Inc. Multiline Retail: 1.3% Marks & Spencer Group Plc – ADR Office Electronics: 1.5% Xerox Corp. Oil, Gas & Consumable Fuels: 7.1% Cosan Limited Kinder Morgan, Inc. Occidental Petroleum Corp. Pharmaceuticals: 12.9% Bayer AG – ADR Johnson & Johnson Novartis AG – ADR Valeant Pharmaceuticals International, Inc.1 Semiconductors & Semiconductor Equipment: 1.5% Atmel Corp.1 Software: 5.3% Compuware Corp.1 Oracle Corporation Specialty Retail: 2.0% Bed Bath & Beyond, Inc.1 Thrifts & Mortgage Finance: 1.9% Nationstar Mortgage Holdings, Inc.1 Trading Companies & Distributors: 3.5% Air Lease Corp. Water Utilities: 3.2% American Water Works Co., Inc. Total Common Stocks (Cost $32,152,772) Partnerships & Trusts: 6.6% Oil, Gas & Consumable Fuels: 6.6% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. Total Partnerships & Trusts (Cost $2,224,871) The accompanying notes are an integral part of these financial statements. 25 Institutional Equity Fund | Schedule of Investments at March 31, 2013 Shares Value Real Estate Investment Trusts: 2.1% Newcastle Investment Corp. $ Total Real Estate InvestmentTrusts (Cost $759,159) Short-Term Investments: 2.1% Federated U.S. Treasury Cash Reserve, 0.0%2 Total Short-Term Investments (Cost $890,771) Total Investments in Securities:99.9% (Cost $36,027,573) Other Assets in Excess of Liabilities: 0.1% Total Net Assets: 100.0% $ ADR – American Depositary Receipt 1Non-income producing security. 2Annualized seven-day yield as of March 31, 2013. The accompanying notes are an integral part of these financial statements. 26 Osterweis Funds | Statements of Assets and Liabilities at March 31, 2013 Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund ASSETS Investments in securities, at value (cost $611,440,039; $3,130,200,755; $161,281,110 and $36,027,573, respectively) (Note 2) $ Cash — Receivables: Investment securities sold — — Fund shares sold — Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased — — Fund shares redeemed — — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ COMPUTATION OF NET ASSET VALUE Net assets $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized gain (loss) on investments ) Net unrealized appreciation on investments Net assets $ The accompanying notes are an integral part of these financial statements. 27 Osterweis Funds | Statements of Operations For the Year/Period Ended March 31, 2013 Osterweis Osterweis Osterweis Osterweis Strategic Strategic Institutional Fund Income Fund Investment Fund Equity Fund* INVESTMENT INCOME Dividends (net of $480,725; $0; $19,422 and $10,809, respectively, in foreign withholding taxes) $ Interest 17 Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Audit fees Trustee fees Miscellaneous expense Chief Compliance Officer fees Legal fees Insurance expense 54 Total expenses Fees recouped (waived) by the Adviser — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ *Commenced operations on July 31, 2012.The information presented is for the period from July 31, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 28 Osterweis Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2013 March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments and foreign currency ) Change in net unrealized appreciation (depreciation) on investments and foreign currency ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) — From realized gains ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares (a)(b) ) ) Total decrease in net assets ) ) NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2013 March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net decrease ) $ ) ) $ ) (b) Net of redemption fees of $14,508 and $22,266, respectively. The accompanying notes are an integral part of these financial statements. 29 Strategic Income Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2013 March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain — ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2013 March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $30,583 and $51,829, respectively. The accompanying notes are an integral part of these financial statements. 30 Strategic Investment Fund | Statements of Changes in Net Assets Year Ended Year Ended March 31, 2013 March 31, 2012 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2013 March 31, 2012 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $140 and $224, respectively. The accompanying notes are an integral part of these financial statements. 31 Institutional Equity Fund | Statement of Changes in Net Assets Period Ended March 31, 2013* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended March 31, 2013* Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed (b) ) ) Net increase $ (b) Net of redemption fees of $11,328. * Commenced operations on July 31, 2012. Information presented is for the period from July 31, 2012 to March 31, 2013. The accompanying notes are an integral part of these financial statements. 32 Osterweis Fund | Financial Highlights For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) — ) ) ) From net realized gain ) ) — — ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return % )% % % )% RATIO/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Ratio of expenses to average net assets % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Ratio of net investment income to average net assets % Portfolio turnover rate 24
